Citation Nr: 0110389	
Decision Date: 04/09/01    Archive Date: 04/17/01

DOCKET NO.  97-09 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether the appellant submitted an adequate and timely 
substantive appeal on the issue of waiver of pension 
overpayment in the amount of $13,082.00.

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The appellant served on active duty from October 1972 to 
October 1975.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 1996 rating decision, in which the 
North Little Rock, Arkansas, Regional Office (RO) of the 
Department of Veterans Affairs (VA) declined to reopen the 
appellant's claim for service connection for bilateral 
hearing loss disability.  In May 1998, the Board reopened and 
remanded this claim for de novo consideration under new 
regulations governing the treatment of claims for hearing 
loss.  See 55 Fed.Reg. 12, 349 (April 3, 1990) (codified at 
38 C.F.R. § 3.385); Spencer v. Brown, 4 Vet. App. 283 (1993).  
The Board remanded this claim again in October 1999.  In 
January 2001, the Board raised the issue of timeliness and/or 
adequacy of appeal with regard to the claim for waiver of 
pension overpayment in the amount of $13,082.00.


FINDINGS OF FACT

1.  The appellant did not file within the appeal period a 
substantive appeal discussing errors of fact or law with 
regard to his claim for waiver of pension overpayment in the 
amount of $13,082.00.

2.  The appellant's current right ear hearing acuity is 
manifest by auditory thresholds of 15, 15, 25, 25 and 20 
decibels at 500, 1000, 2000, 3000 and 4000 hertz, 
respectively, with speech recognition of 96 percent.

3.  The appellant's current left ear hearing acuity is 
manifest by auditory thresholds of 10, 5, 15, 15 and 15 
decibels at 500, 1000, 2000, 3000 and 4000 hertz, 
respectively, with speech recognition of 94 percent.


CONCLUSIONS OF LAW

1.  An adequate and timely substantive appeal regarding the 
claim for waiver of pension overpayment in the amount of 
$13,082.00 was not filed, and the Board lacks jurisdiction to 
consider this issue.  38 U.S.C.A. §§ 7105, 7108 (West 1991); 
38 C.F.R. §§ 20.101(c), 20.200, 20.202, 20.203 (2000); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

2.  Bilateral ear hearing loss does not exist for VA 
purposes.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.385 
(2000); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, §§ 3-4, 114 Stat. 2096 (2000) (codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107); Bernard v. 
Brown, 4 Vet. App. 384 (1993).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to assist and provide notice

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law requires VA to 
notify a claimant of the information and evidence necessary 
to substantiate a claim and includes other notice and duty to 
assist provisions.  See VCAA, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107).  These provisions are 
potentially applicable to the claims on appeal.  VCAA, Pub. 
L. No. 106-475, § 7, subpart (a), 114 Stat. 2096-2099 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Upon review of the record, the Board finds that VA has met 
the duty to assist and notice requirements under the VCAA.  
Initially, the Board notes that the issue of waiver of 
pension overpayment in the amount of $13,082.00 involves a 
question of law based upon the documentation of record as of 
January 2000.  The appellant and his representative have been 
advised of the applicable law and regulations.  In January 
2001, the Board provided the appellant and his representative 
an opportunity to provide argument and/or evidence with 
respect to this claim, but no response was received.  The 
issue of adequacy of a substantive appeal is a question 
outside the jurisdiction of the RO, see 38 C.F.R. 
§ 20.101(c), and a remand to the RO for further review under 
the VCAA would serve no useful purpose.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran are to be avoided).

With respect to the claim for service connection for 
bilateral hearing loss disability, the appellant and his 
representative have been given notice of the information, 
medical evidence and/or lay evidence necessary to 
substantiate the claim by virtue of a Statement of the Case 
(SOC), multiple Supplemental Statements of the Case (SSOC) 
and two remands by the Board.  The RO has obtained all 
private and VA clinical records pertinent to this claim, and 
has provided the appellant a VA audiology examination with 
benefit of review of the claims folder in an effort to 
substantiate his claim.

In a March 2000 letter, the appellant's representative argued 
that the most recent VA audiology examination was 
insufficient for rating purposes "because the VA examiner 
noted that the reliability of the test was questioned."  
This is factually inaccurate.  In January 2000, the VA 
examiner questioned the reliability of the private sector 
examination reports as noted by the given reliability ratings 
of "FAIR/POOR."  In any event, the appellant supplemented 
the record by providing his own audiology report from a 
private examiner in March 2000.  In a Report of Contact dated 
on November 16, 2000, the appellant stated that he wanted his 
case to go before the Board as soon as possible.  As the 
record is complete, the Board finds that no reasonable 
possibility exists that any further assistance would aid in 
substantiating the claim.  Therefore, the Board finds no 
prejudice accrues to the appellant in proceeding with his 
claim at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also, supra, Sabonis, 6 Vet. App. at 430.

II.  Timeliness of appeal - waiver of overpayment of VA 
benefits

The Board's authority to review an adverse RO decision is 
initiated upon a claimant's submission of a Notice of 
Disagreement (NOD) and completed by a substantive appeal 
after an SOC has been furnished.  38 U.S.C.A. § 7105(a) (West 
1991).  It is well established judicial doctrine that any 
statutory tribunal must ensure that it has jurisdiction over 
each issue before adjudicating the merits and that, once 
apparent, a potential jurisdictional defect may be raised by 
the court, tribunal or any party, sua sponte, at any stage in 
the proceedings.  Barnett v. Brown, 83 F.3d 1380, 1383 
(1996).  Within the VA regulatory system, the Board is the 
sole arbiter of decisions concerning the adequacy of a 
substantive appeal.  38 U.S.C.A. § 7105(d)(3) (West1991); 
38 C.F.R. §§ 20.101(c), 20.203 (2000).

In a letter dated on January 16, 2001, the Board notified the 
appellant and his representative of its intent to adjudicate 
the issue of timeliness and/or adequacy of appeal "with 
respect to a January 1999 decision by the Committee on 
Waivers and Compromises which denied [the] request for waiver 
of overpayment of VA benefits in the amount of $13,082."  At 
that time, the Board provided the appellant and his 
representative a 60-day period within which to submit 
additional evidence or information on these issues.  However, 
neither the appellant nor his representative has responded to 
the Board's letter. 

In a decision dated on January 15, 1999, the Committee on 
Waivers & Compromises denied the appellant's request for 
waiver of pension overpayment in the amount of $13,082.00.  
That same day, the Committee on Waivers & Compromises sent 
the appellant and his representative notification of that 
decision which included a VA Form 4107 explaining the 
applicable procedural and appellate rights.  On January 22, 
1999, the appellant's representative filed a filed a timely 
NOD on this issue.  See 38 U.S.C.A. § 7105(b)(1) (West 1991); 
38 C.F.R. § 20.302(a) (2000).

On February 22, 1999, the Committee on Waivers & Compromises 
issued an SOC in order to afford the appellant the 
opportunity to perfect his appeal on the issue of waiver of 
pension overpayment for $13,082.00, if he so desired.  See 
38 U.S.C.A. § 7105(d)(1) (West 1991).  The cover letter to 
the SOC advised the appellant of the following:

"You have filed what the law calls a 'Notice of 
Disagreement' with our action on your claim, the 
first step in appealing to the Board of 
Veterans' Appeals.  This letter and enclosures 
give you very important information.  Please 
read them carefully.

By law we are required to send you the enclosed 
'Statement of the Case' so that you can make the 
best possible argument to the Board of Veterans' 
Appeals as to why you think our ruling should be 
changed.  This is not a decision on your appeal 
but an explanation of what was done here.

Your argument or 'Substantive Appeal' should be 
set out on the enclosed VA Form 9, Appeal to the 
Board of Veterans' Appeals.  If there is 
anything you do not understand about the 
instructions on the form, we will gladly 
explain.  The important thing is to say, in your 
own words, what benefit you want, what facts in 
the statement you disagree with, and any error 
you believe we made in applying the law.

When the form is returned to us, your case will 
be sent to the Board of Veterans' Appeals in 
Washington, D.C., for a decision.  The Board of 
Veterans' Appeals will base its decision on an 
independent review of the record.

Before your case is sent to the Board of 
Veterans' Appeals, you may have a personal 
hearing before the regional office personnel.  
To request a hearing before regional office 
personnel notify us and we will arrange a time 
and place for the hearing.  VA will furnish the 
hearing room, provide hearing officials and 
prepare a transcript of the hearing which will 
be placed in your claims folder.  VA cannot pay 
any other expenses of a hearing.  Regional 
office personnel will decide, based on the 
testimony and other evidence, whether your claim 
is successfully reopened and whether it can be 
granted.

If you have completed your appeal by filing a 
'Substantive Appeal' and your claim remains 
denied, the transcript of the hearing would be 
included in the record sent to the Board of 
Veterans' Appeals.  As noted on the enclosed VA 
Form 9, you may also request a hearing before 
the Board of Veterans' Appeals.  You are 
entitled to have a hearing before both regional 
office personnel and the Board of Veterans' 
Appeals.  DO NOT DELAY FILING YOUR 'SUBSTANTIVE 
APPEAL' IF YOU REQUEST A HEARING BEFORE REGIONAL 
OFFICE PERSONNEL.

An accredited representative of a recognized 
service organization may represent you without 
charge.  An agent or attorney, such as legal aid 
attorney or one in private practice, may also 
represent you ...

If we do not hear from you in 60 days, we will 
assume you do not intend to complete your appeal 
and we will close our record.  See Item 3 of the 
Instructions in VA Form 9, Appeal to Board of 
Veterans' Appeals, if you require more time.  
(38 U.S.C. § 7105(d)(3), formerly 4005(d)(3); 
7105A(b), (formerly 4005A(b)).

(emphasis original).

Since that time, neither the appellant nor his representative 
has filed a VA Form 9 filing or any other document which 
purports to show any continued disagreement with the January 
1999 denial of his request for waiver of pension overpayment 
in the amount of $13,082.00.

A substantive appeal must be filed within 60 days from the 
issuance of the SOC or within the remainder of the one-year 
period from the date of mailing notification of the 
determination being appealed, whichever period ends later.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §  20.302(b) 
(2000).  A substantive appeal should set forth specific 
allegations of error of fact or law related to specific items 
in the SOC and clearly identify the benefit sought on appeal.  
38 U.S.C.A. § 7105(d)(3) (West 1991); 38 C.F.R. § 20.202 
(2000).  In the event that an SOC or SSOC addresses several 
issues, a substantive appeal "must either indicate that the 
appeal is being perfected as to all those issues or must 
specifically identify the issues appealed."  38 C.F.R. 
§ 20.202 (2000).  Although the Board will construe all 
arguments advanced by a claimant in a liberal manner, the 
Board may dismiss any appeal which is not in conformity with 
VA law and regulations.  38 U.S.C.A §§ 7105(d)(5), 7108 (West 
1991); 38 C.F.R. § 20.202 (2000).

As shown above, the Committee on Waivers & Compromises' 
denied the appellant's request for waiver of pension 
overpayment in the amount of $13,082.00 in January 1999.  The 
appellant's representative filed a timely NOD later that 
month.  Following the issuance of an SOC in February 1999, 
neither the appellant nor his representative has submitted a 
statement alleging any error of law or fact regarding the 
waiver denial within the later one-year time period following 
the denial in January 1999.  See 38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §  20.302(b) (2000).

The Board further notes that there are no communications 
prior to or following the expiration of the appeal period 
which could be construed as a request for extension of time 
to file a substantive appeal.  See 38 U.S.C.A. §§ 501, 
7105(d)(3) (West 1991); 38 C.F.R. § 20.303 (2000).  Nor does 
the record disclose that good cause exists for the 
appellant's failure to timely file a substantive appeal.  Id.  
The Board has no discretion to exercise jurisdiction over any 
issue other than under those bases provided by statute or 
regulation.  Rowell v. Principi, 4 Vet. App. 9, 15 (1993).  
Therefore, the Board must dismiss the issue of waiver of 
pension overpayment in the amount of $13,082.00 due to the 
absence of an adequate and timely filed substantive appeal.  
38 U.S.C.A. §§ 7105, 7108 (West 1991); 38 C.F.R. §§ 
20.101(c), 20.200, and 20.202 (2000).

III.  Service connection - bilateral hearing loss

The appellant contends, in essence, that he manifests a 
bilateral hearing loss disability which was first manifested, 
and diagnosed, during active service.  He has testified to 
exposure to acoustic trauma while serving as a cannoneer 
during service.  He was not given any protective noise gear.  
He alleges hearing difficulties in service with episodes of 
ear bleeding and excessive wax build-up.  He has also 
testified to continuity of symptomatology since his 
separation from service.

Basic entitlement to wartime disability compensation (service 
connection) is established for disability resulting from 
personal injury suffered or disease contracted in line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty, in active military 
service during a period of war.  38 U.S.C.A. §§ 1110, 1131 
(West 1991).  The appellant served during the Vietnam Era.  
38 U.S.C.A. § 101(29) (West 1991).

For VA compensation purposes, impaired hearing is considered 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2000).  See generally Hensley v. Brown, 5 
Vet. App. 155 (1993) (the threshold for normal hearing is 
from 0 to 20 decibels, and higher threshold levels indicate 
some degree of hearing loss).

The appellant's audiology examination upon induction in 
September 1972 revealed right ear auditory thresholds of 20, 
5, 5, and 10 decibels at 500, 1000, 2000, and 4000 hertz, 
respectively.  He had left ear auditory thresholds of 25, 10, 
5 and 10 decibels at 500, 1000, 2000, and 4000 Hertz.  His 
separation examination, dated in October 1975, revealed right 
ear auditory thresholds of 15, 35, 30, and 15 decibels at 
500, 1000, 2000, and 4000 hertz, respectively.  He had left 
ear auditory thresholds of 35, 35, 30 and 15 at 500, 1000, 
2000, 3000 and 4000 Hertz, respectively.  At this time, he 
was given a diagnosis of "bilateral hearing impairment."

The record next shows that the appellant presented to the VA 
outpatient treatment clinic in 1983 with complaint of 
decreased right ear hearing.  A January 1984 psychological 
consultation report noted that, even with quiet speech, a 
hearing loss was not observable.  It was also noted that he 
had been exaggerating his claimed psychological symptoms.  At 
that time, his psychological testing returned with 
conflicting results and the examiner was unable to determine 
whether the discrepancies were due to possible cerebral 
dysfunction or a "psychogenic or non-motivational" basis.  
A February 1984 audiology examination noted his "vague" 
description of a hearing problem.  An audiology examination 
revealed right ear auditory thresholds of 15, 5, 20, 20 and 
15 decibels, as well as left ear auditory thresholds of 15, 
15, 5, 15 and 20, at 500, 1000, 2000, 3000 and 4000 hertz, 
respectively.  His speech recognition score was 98 percent 
bilaterally.  A VA audiology examination conducted the next 
month revealed results identical to the February 1984 
audiology examination.  He was given a diagnosis of "normal 
hearing" bilaterally.

A June 1985 VA audiology examination revealed right ear 
auditory thresholds of 5, 10, 10 and 15 at 500, 1000, 2000, 
and 4000 hertz, respectively.  The appellant's left ear 
auditory thresholds were 10, 5, 5, 20 and 25 decibels at 500, 
1000, 2000, 3000 and 4000 hertz, respectively.  He had speech 
discrimination scores of 94 percent for the right ear and 96 
percent for the left ear.

In October 1986, the appellant was prescribed a right ear 
hearing aid, based on a diagnosis of sensorineural hearing 
loss, by D.L.R., M.D.  At that time, an audiology examination 
revealed right ear auditory thresholds of 35, 25, 45, 45 and 
70 at 500, 1000, 2000, 3000 and 4000 hertz, respectively.  
His left ear auditory thresholds were 15, 5, 20, 45 and 40 at 
500, 1000, 2000, 3000 and 4000 hertz, respectively.  His 
speech discrimination scores were 75 percent for the right 
ear and 92 percent for the left ear.  A May 21, 1987 letter 
from Dr. D.L.R. noted that the reliability of the audiology 
examination was "fair" as "[t]he patient gave many false 
positive and false negative responses."

A November 1989 VA neuropsychological consultation for a 
possible diagnosis of organic brain syndrome noted that the 
results from appellant's neuropsychological screening test 
were "clouded by inconsistent and confusing test results on 
a neuropsychological basis."  It was further noted that he 
presented "an intriguing case with a probable exaggeration 
of deficits on the part of the patient being noted in an 
inconsistent fashion."  Subsequent VA clinical records 
reflect treatment for left ear helix excision, external 
otitis and cellulitis as well as excessive wax removal for 
both ears.

The record next shows that the appellant was given a private 
audiology examination by the North Little Rock Ear-Nose & 
Throat Clinic, P.A, in June 1996.  At that time, his right 
ear auditory thresholds were measured as 30, 35, 40 and 55 at 
500, 1000, 2000 and 4000 hertz, respectively.  His left ear 
auditory thresholds were measured as 15, 10/15, 15 and 25 at 
500, 1000, 2000 and 4000 hertz, respectively.  His speech 
recognition scores were 72 percent for the right ear and 84 
percent for the left ear.  The reliability of the test was 
described as "FAIR/Poor." 

A November 1996 VA audiology examination revealed right ear 
auditory thresholds of 25, 25, 30, 40 and 55 decibels at 500, 
1000, 2000, 3000 and 4000 hertz, respectively.  The 
appellant's left ear auditory thresholds were measured as 5, 
0, 5, 15 and 15 at 500, 1000, 2000, 3000 and 4000 hertz, 
respectively.  He had speech recognition of 92 percent for 
the right ear and 94 percent for the left ear.

In January 2000, the appellant underwent VA audiology 
examination with benefit of review of his claims folder.  His 
audiometric testing revealed right auditory thresholds of 15, 
15, 25, 25 and 20 decibels at 500, 1000, 2000, 3000 and 4000 
hertz, respectively.  His left ear auditory thresholds were 
10, 5, 15, 15 and 15 decibels at 500, 1000, 2000, 3000 and 
4000 hertz, respectively.  His speech recognition scores were 
96 percent for the right ear and 94 percent for the left ear.  
He was given diagnoses of bilateral hearing WNL in all 
frequencies.  The examiner commented that there was no 
significant hearing loss in either ear.  The examiner further 
commented as follows:

"The discrepancies between the private sector 
and VA audiograms may be due to the reliability 
ratings of the examinations.  The private sector 
examinations were given a FAIR/POOR reliability 
by the examinor [sic].  A FAIR/POOR reliability 
rating suggests that there is some question 
concerning the accuracy of the test results."

In March 2000, the appellant underwent audiological 
examination at the North Little Rock Ear-Nose & Throat 
Clinic, P.A.  He manifested right auditory thresholds of 25, 
20, 30 and 30 decibels at 500, 1000, 2000 and 4000 hertz, 
respectively.  He had left ear auditory thresholds of 15, 20, 
20 and 25 decibels at 500, 1000, 2000, and 4000 hertz, 
respectively.  He had 92 percent discrimination bilaterally.  
He was given clinical impressions of borderline left ear 
hearing within normal limits at time of examination and mild 
sensorineural hearing loss (SNHL) with measured speech 
reception thresholds (SRT's) indicating slightly better 
sensitivity than pure-tones.  His otoacoustic emissions 
testing was in agreement.    The reliability rating of the 
examination was described as "FAIR" as opposed to "GOOD" 
or "POOR."

A.  Right ear hearing loss

Upon review of the record, the Board finds that the evidence 
of record preponderates against the claim for service 
connection for right ear hearing loss.  The January 2000 VA 
audiology examination reveals that the appellant is capable 
of hearing 15, 15, 25, 25 and 20 decibels at 500, 1000, 2000, 
3000 and 4000 hertz, respectively.  He has speech recognition 
of 96 percent.  These audiogram and Maryland CNC score 
findings do not show the existence of a hearing loss for VA 
purposes.  38 C.F.R. § 3.385 (2000).  The Board recognizes 
there are private sector examination results, as well as a 
November 1996 VA audiology examination, which purport to show 
a right ear hearing loss for VA purposes.  However, the Board 
places little probative weight to these conflicting audiology 
reports.  As commented upon by the VA examiner in January 
2000, the private examiner's reliability ratings of "FAIR" 
and "FAIR/Poor" evidences a concern regarding the accuracy 
of the test results.  In the words of Dr. D.L.R., the 
"FAIR" reliability rating was based upon the "many false 
positive and false negative responses" given by the 
appellant.  Similarly, the November 1996 VA audiology 
examination findings can only be reconciled with the more 
current VA audiology findings, which do not show a right 
hearing loss disability, through the prism of the reasons for 
the questionable private audiology examinations and the well 
documented history of "probable exaggeration." 

In summary, Board finds that the January 2000 VA audiology 
examination establishes the appellant's current right ear 
hearing capability.  This examination is assigned the most 
probative weight in this case because the examiner had the 
opportunity to review the entire file and compare the 
reliability of various reports.  The other contradictory 
audiology findings of record are assigned little probative 
weight as they rely upon the appellant's false positive and 
false negative responses and because the examiners did not 
have access to the entire record. The Board has recognized 
the appellant's descriptions of the extent of his current 
right ear hearing loss disability, but he is not qualified to 
provide audiometric findings and the measured audiometric 
findings of record are the only way to accurately determine 
the extent of his hearing loss.  Based upon the above 
analysis, a preponderance of the evidence is against the 
claim for service connection for right ear hearing loss.  The 
evidence is not in equipoise and there is no doubt to be 
resolved in the appellant's favor.  See VCAA, Pub. L. No. 
106-475, §§ 3-4, 114 Stat. 2096 (2000) (codified as amended 
at 38 U.S.C. § 5107(b)).

B.  Left ear hearing loss

Upon review of the record, the Board finds that the evidence 
of record preponderates against the claim for service 
connection for left ear hearing loss.  The January 2000 VA 
audiology examination reveals that the appellant is capable 
of hearing 10, 5, 15, 15 and 15 decibels at 500, 1000, 2000, 
3000 and 4000 hertz, respectively.  He has speech recognition 
of 94 percent.  These audiogram and Maryland CNC score 
findings do not show the existence of a left ear hearing loss 
for VA purposes.  38 C.F.R. § 3.385 (2000).  For the reasons 
given above, with respect to the analysis relating to right 
ear hearing loss, the various audiology reports and the 
probative weights assigned to those reports, a preponderance 
of the evidence is against the claim for left ear hearing 
loss because left ear hearing loss does not exist for VA 
purposes.  The evidence is not in equipoise and there is no 
doubt to be resolved in his favor.  See VCAA, Pub. L. No. 
106-475, §§ 3-4, 114 Stat. 2096 (2000) (codified as amended 
at 38 U.S.C. § 5107(b)).  Accordingly, the Board denies the 
claim for service connection for left ear hearing loss.


ORDER

The claim for waiver of pension overpayment in the amount of 
$13,082.00 is dismissed.

The claim for service connection for bilateral hearing loss 
is denied.



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals



 

